Citation Nr: 1454722	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  05-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. That decision denied the Veteran's application to reopen the previously denied service connection claim for diabetes mellitus, as well as the original claim for service connection for hypertension. 

The Veteran testified at a hearing at the RO before a Decision Review Officer (DRO) in June 2006. He also testified at a Board videoconference hearing at the RO before the undersigned in November 2009. A transcript of these hearings is of record.

The Board remanded this case to the RO, via the Appeals Management Center (AMC), in January 2010, January 2011, May 2012, August 2012, March 2013, November 2013 and June 2014 for further development and adjudicative action. 

The May 2012 Board decision also reopened the Veteran's claim for entitlement to service connection for diabetes mellitus; however this disability was denied in June 2014. Originally, a theory of the Veteran was that hypertension was due to diabetes mellitus. 

As explained in the last decision, a November 2013 statement of the Veteran attempting to withdraw his claim was not accepted. 


FINDING OF FACT

Hypertension has not been shown to have manifested during service or within one year of service and is not otherwise shown to be related to a service-connected disability. 


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In April 2005, March 2010 and August 2012 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. Secondary service connection requirements were explained. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment and VA medical records have been associated with the claims file. 

A new VA opinion was obtained, consistent with the directions of the June 2014 remand; substantial compliance with the remand has been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). As explained further below, the Board finds VA opinion to be fully adequate and consistent with the rest of the evidence. Id. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the DRO and Board hearings shows that the Veteran gave information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran has not raised complaints regarding the conduct of either hearing, nor has his representative. The Board finds the duties to notify and to assist have been met. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a); hypertension is listed as a chronic disease in that regulation. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will consider continuity of symptomology in adjudicating this claim. 

Additionally, if a chronic disease (hypertension) is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2014). If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b); see Allen v. Brown, 7 Vet. App. 439 (1995). 

In adjudicating this claim, the Board must assess the competence and credibility of lay evidence. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2014), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. The Board must also assess the credibility, and probative value of the evidence of record in its whole. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Veteran originally contended in his December 2004 claim that he had hypertension. In a June 2005 letter, he stated that he had many medical problems, to include hypertension. He asserted in this letter that upon entrance into service he was told he had high blood pressure. He was directed to go into another room, lie down and then when his blood pressure was re-taken; it was normal. When his time in Korea was ending, he had another physical and he found out he was diagnosed with high blood sugar, which he thought was diabetes mellitus. He believed he was diagnosed with diabetes mellitus and hypertension in about 1990, per his November 2009 hearing testimony.  Also at the November 2009 Board hearing, the Veteran expressed his belief that he was exposed to Agent Orange in Korea and this led to him being diagnosed with diabetes and other issues related to diabetes mellitus. (Transcript, p 5.) 
Service treatment records do not show complaints related to high blood pressure or a diagnosis of hypertension. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater and "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm). 

The June 1966 report of medical examination (RME) showed the heart and vascular system to be clinically normal. His blood pressure reading was 130/70. In the report of medical history (RMH) from this time the Veteran denied having high or low blood pressure. Also, he had no dizziness, fainting or headaches. At separation, the April 1968 RME again showed the heart and vascular system were clinically normal. His blood pressure was 138/86. On the RMH, the Veteran denied having high or low blood pressure. Also, he had no dizziness, fainting or headaches. In May 1968, the Veteran signed a statement that asserting there was no change to his medical condition. 

Post-service medical records show treatment for essential hypertension since at least October 1996. Other VA records from that time onward show continuing diagnoses of essential hypertension, high blood pressure, noncompliance and/or use of a blood pressure monitor. (See, for example, July 2004 VA nursing note, March 2006 VA primary care record, and June 2012 VA primary care record.) 

Initial VA examination reports and opinions were unclear and did not fully address secondary or direct service connection. As stated, the Veteran's original theory was that he was exposed to herbicides in service, his diabetes mellitus should be presumed service-connected and his hypertension was secondary to his diabetes mellitus. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e) (regarding presumptive service connection for exposure to herbicides). However, as explained in the June 2014 Board decision, the presumption did not apply, and even after exposure was conceded, the claim of service connection for diabetes mellitus could not be granted. As a result, the secondary service connection theory is not viable. 

In September 2012, a VA examiner gave a negative opinion regarding diabetes mellitus and while the disability benefits questionnaire gave the option for a checking a box stating that hypertension was due to diabetes, the examiner did not check it. In January 2014, the examiner was focused on the diabetes mellitus issue, but did note that the Veteran had hypertension since 1989, which was currently under good control, citing to three blood pressure readings that day. There was no opinion given as to direct service connection regarding hypertension. In February 2014, the examiner's opinion noted the Veteran had no renal disease, so it was unrelated to diabetes mellitus.  However, direct service connection was not addressed. 

In July 2014, a new VA opinion was obtained. The examiner reviewed the file and correctly summarized the relevant facts of the case. It was noted that the separation examination was normal and showed no signs, symptoms or complaints consistent with hypertension. There was no medical evidence in the service treatment record showing hypertension. The Veteran admitted that he was diagnosed with hypertension in 1989 at the January 2014 VA examination (well over twenty years after leaving service). His blood pressure was also controlled with medication more recently. As a result, a negative opinion was provided. 

The Board finds the Veteran competent to report symptoms related to hypertension under 38 C.F.R. § 3.159(a)(2); however, he has not done so in this case. Regarding his assertion that he had one high blood pressure at his enlistment examination that was not recorded, such information does not show a diagnosis of hypertension for VA purposes. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1. Plus, he denied high blood pressure at entrance and exit examinations on the reports of medical history, so the Board finds that, at best, he is not an adequate historian. This statement is assigned less weight than the contemporaneous documentary evidence of record. See Caluza, 7 Vet. App. 498, 511.

The Board assigns the July 2014 VA examiner's opinion great weight. The file was reviewed and the examiner cited to and explained the opinion in the context of the available evidence. For reasons explained further below, the Board finds the VA opinion takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding presumptive service connection, the Board does not find evidence that hypertension manifested itself to a compensable degree within one year of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. The evidence does not show and the Veteran does not assert there was a diagnosis of hypertension or such symptoms within one year after service; to the contrary, he stated he was diagnosed in the 1990 or 1989. 

Similarly, the claim fails on the basis of continuity of symptomatology because there is no allegation of continuous hypertension symptoms since service. See Walker, 708 F.3d 1331. Further, regarding direct service connection, the Board relies mainly on the July 2014 VA opinion in concluding that there is a lack of evidence showing a relationship between service and hypertension. The examiner reviewed the file, cited to relevant facts, and explained the conclusion reached. 

As for the secondary service connection aspect of the claim, it must fail as the Veteran is not service-connected for diabetes mellitus. See 38 C.F.R. § 3.310. 

The nexus element for service connection is not established for hypertension. See Shedden, 381 F.3d at 1167. The benefit of the doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for hypertension is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


